          Case 1:20-cr-00381-AJN Document 25 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                11/25/20


  United States,

                   –v–
                                                                                 20-cr-381 (AJN)
  Sherard Wadlington,
                                                                                    ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court has received Defendant’s November 24, 2020 letter. Dkt. No. 24. The

sentencing in this matter scheduled for December 14, 2020 at 11:00 and will proceed via

videoconference. The parties should be aware that, due to the Southern District’s centralized

scheduling process for remote proceedings for detained Defendants, it is possible that the

sentencing will be moved to either December 14, 2020 at 9:00 AM or December 15, 2020 at 9:00

A.M. or 11:00 A.M. At a later date, the Court will confirm the exact time/date of the proceeding

and provide the parties with information of how to access the videoconference.



       SO ORDERED.

 Dated: November 25, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
